The Chancellor:—The true construction of the rule of December 1st, 1825, (same as new rule 68,) is, that where notice of the order to produce witnesses has been served upon an agent, each party has double the usual time, before either can enter an order to close the proofs. If the adverse party wishes to shorten the time, he must obtain an order on his part, and serve notice thereof on the opposite *648solicitor in person, or at Ms office. The complainant in tMs case has therefore sufficient time left to examine Ms witnesses, and no extension thereof is necessary.